Appeal from a judgment of the Onondaga County Court (Anthony F. Aloi, J.), rendered September 10, 2003. The judgment convicted defendant, upon a jury verdict, of robbery in the second degree and criminal possession of stolen property in the fifth degree.
It is hereby ordered that the judgment so appealed from be and the same hereby is unanimously affirmed (see generally People v Bleakley, 69 NY2d 490, 495 [1987]; People v Ponder, 19 AD3d 1041 [2005], lv denied 5 NY3d 809 [2005]). Present— Scudder, J.P., Kehoe, Smith, Green and Pine, JJ.